DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the application filed on 10/9/2019.
Claims 1-7 have been examined and are rejected. 


Priority
This application claims foreign priority to application JP 2018-193212 filed 10/12/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Note
The claimed vehicle diagnostic system is being interpreted in view of 0019 of the published specification as including “a protocol conversion device 20 and a Web server 50”. The 
[0059] The protocol conversion device 20 illustrated in FIG. 1 is implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the protocol conversion device 20 illustrated in FIG. 1. Such a medium may take many forms, including, but not limited to, any type of magnetic medium such as a hard disk, any type of optical medium such as a CD and a DVD, any type of semiconductor memory (i.e., semiconductor circuit) such as a volatile memory and a non-volatile memory. The volatile memory may include a DRAM and a SRAM, and the nonvolatile memory may include a ROM and a NVRAM. The ASIC is an integrated circuit (IC) customized to perform, and the FPGA is an integrated circuit designed to be configured after manufacturing in order to perform, all or a part of the functions of the protocol conversion device 20 illustrated in FIG. 1.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lightner et al. (US 6,636,790 B1) in view of Kim (KR 10-0986982 B1). 
With regard to Claim 1, Lightner teaches:
A protocol conversion device, comprising: 
a converter configured to make a protocol conversion of vehicle data acquired from a vehicle by communication based on a first protocol, into vehicle data in a format as a second protocol, the vehicle data being directed to diagnosis of the vehicle; (a data collector/router 35a (i.e. comprising a converter) queries and receives data generated by a vehicle's ECU and OBD-II systems through an OBD bus, and sends it as a data packet over a wireless airlink to a wireless communication system 15 [Lightner: 5:31-49; 7:16-47], wherein the data describes properties of the vehicle power train and may be analyzed to provide vehicle diagnosis [Lightner: 6:26-34; 8:56-9:13]);
and a communicator configured to transmit the vehicle data protocol-converted by the converter, to a communication terminal that is able to execute, by communication based on the second protocol, a vehicle diagnosis program held by a web server; (the data collector/router 35a (i.e. comprising a communicator) sends the vehicle data as a data packet over a wireless airlink to a wireless communication system 15 where it is transferred to a host computer system 12 [Lightner: 5:31-49; 7:16-47], wherein the host computer system 12 comprises a variety of algorithms for analyzing the data to provide vehicle diagnosis [Lightner: 8:56-9:36; Fig. 1]);
the converter being configured to make a protocol conversion of data transmitted from the communication terminal by the communication based on the second protocol, into data in a first protocol format, and the communicator being configured to transmit, to the vehicle by the communication based on the first protocol, the data in the first protocol format that is protocol-converted by the converter; (a second data packet is sent from the host computer system over an airlink to the wireless communications system and then to the vehicle's data collector/router (i.e. comprising a converter and communicator), where the second packet is processed by the 

However, Lightner does not teach (where underlining indicates the portion of each limitation not taught):
converting the vehicle data into a format of HTTP or HTTPS as a second protocol. 
	
In a similar field of endeavor involving collecting vehicle data from an external device, processing the data and transmitting it to a central server, Kim discloses:
a converter configured to make a protocol conversion of vehicle data acquired from a vehicle by communication based on a first protocol, into vehicle data in a format of HTTP or HTTPS as a second protocol; (a gateway 200 comprising a data collection unit 210 for collecting sensing information such as vehicle diagnosis data and a converting unit 220 which converts the collected sensing information into a sensing packet of a format for communication to a mobile terminal based on a HTTP (Hyper Text Transfer Protocol) protocol [Kim: 0046-51; Figs. 1-2 & 6]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lightner in view of Kim in order to convert the vehicle data to an HTTP format in the system of Lightner. 
One of ordinary skill in the art would have been motivated to combine Lightner with Kim as doing so would avoid requiring separate information for each manufacturer of mobile communication terminal thereby achieving high mobile communication terminal compatibility [Kim: 0013; 0050]. 

With regard to Claim 2, Lightner-Kim teaches:


With regard to Claim 3, Lightner-Kim teaches:
The protocol conversion device according to claim 1, further comprising a terminal to be coupled to an OBD connector; (the data collector/router 35 is in electrical contact with a vehicle's OBD/ECU system 100 being connected through a conventional OBD-II connector 120 typically located under the vehicle's dashboard [Lightner: 6:53-59], wherein the data collector/router 35 is further coupled to the wireless communication system 15 [Lightner: 5:31-49]).

With regard to Claims 4-7, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 4-7 are rejected for the same reasons as set forth in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xiao et al. (US 2021/0014318 A1) which teaches when a vehicle needs to be diagnosed, a communication connection between the vehicle and the terminal may be first established through VCI, OBD, and the like, wherein afterwards, the terminal reads information about the vehicle and automatically determines the diagnostic server corresponding to the vehicle, and wherein after a communication connection is 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446